DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 August 2019, 05 September 2019, 23 March 2020, 22 April 2020, 08 May 2020, 04 August 2020, 20 August 2020 and 19 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification discloses a mass of magnet 212 and a mass 222 which do not clearly refer to the limitations in claim 3 and claim 5 “vibration mass” and “mass”.
The disclosure is objected to because of the following informalities: the specification does not clearly separate “Background of the Invention”, “Summary of the Invention” and “Brief Description of the Drawings”.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 discloses “first communication unit” and “second communication unit” which are not clearly supported by the specification.   
Claims 3 and 5 disclose “vibration mass” and “mass” which are not supported by the specification and have a confusing antecedent basis in the claims.
Claim 18 recites the limitation "the door" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the detected physical quantity”, “the transmission”, “the step of detecting”, “the step of transmitting” and “the stored electrical energy”.  There is insufficient antecedent basis for each of these limitations in the claim.
Claims 2-17 and 19 depend directly or indirectly on a rejected claim and are, therefore, also rejected under 35 U.S.C. 112(b) for the reason set above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant Admitted Prior Art DE 200 01 473 U1 – hereinafter referred to as Weiss or AAPA.
Regarding independent claim 1, Weiss (e.g. see Positionszahlenliste, FIG 1, FIG 2) discloses
a door (1) comprising: 
a door leaf (2) which is guided by lateral guides, and which covers a door opening, and which has a first and a second side; 
a driver (4) for moving the door leaf between an opened and a closed position; 
a controller (5) for driving the driver, the controller comprising a first communication unit (8); and 
an electrically self-sufficient door leaf device (3) arranged in the door leaf (2), comprising: 
at least one sensor unit (6) for detecting at least one physical quantity; 
an energy converter (10-12) which converts non-electrical energy into electrical energy; 
a second communication unit (8), the first and second communication units communicating wirelessly with each other; and 
at least one actuator unit (7).
Regarding independent claim 18, Weiss (e.g. see Positionszahlenliste, FIG 1, FIG 2) discloses an apparatus at its normal operation performing a method comprising: 
converting (10-12) non-electrical energy into electrical energy using an energy converter (10-12) of a door leaf device (3) arranged in a door leaf (2) of the door (1); 
storing (10-12) the electrical energy in an energy storage unit (10-12) of the door leaf device (3); 
detecting (6) at least one physical quantity using at least one sensor unit (6) of the door leaf device (3); and 
transmitting (8) the detected physical quantity using a communication unit (8) of the door leaf device (3) to a stationary controller (5) which is provided for controlling a driver (4) of the door (1); 
where the transmission is wireless, and wherein the step of detecting and the step of transmitting take place using the stored electrical energy.
Regarding independent claim 20, AAPA (e.g. see §0012 of the application) discloses an apparatus at its normal operation performing a method, comprising: converting non-electrical energy into electrical energy using an energy converter for supplying energy to an electrically self-sufficient door leaf device which is arranged in a door leaf of a door (§0012: …A signal transmission unit sitting on the door leaf is provided with an energy storage device in the form of a rechargeable battery, which is supplied externally via an inductive energy coupling device or an inductive energy transmission unit or alternatively via solar panels. The data transmission between the door and a door control device takes place via wireless data transmission) and has at least one sensor unit (e.g. see Weiss, items 6 and 7 of Positionszahlenliste and FIG 1, FIG 2) for detecting at least one physical quantity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moss (U.S. Patent No. 6346889) discloses an automatic garage door having a sensor to determine the status of the door with respect to a predetermined position and a programable actuator.
Eskildsen (U.S. Patent No. 7119681) discloses a MEMS based overhead garage door.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11 September 2021			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837